 


 HCON 34 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the American Fighter Aces.
U.S. House of Representatives
2015-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 34 
 
 
April 20, 2015 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the American Fighter Aces. 
 
 
1.Use of Emancipation Hall for ceremony to present Congressional Gold Medal to American Fighter AcesEmancipation Hall in the Capitol Visitor Center is authorized to be used on May 20, 2015, for a ceremony to present the Congressional Gold Medal to the American Fighter Aces collectively, in recognition of their heroic military service and defense of our country's freedom throughout the history of aviation warfare. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.  Clerk of the House of Representatives.Secretary of the Senate. 